 
EXHIBIT 10.2
 

 
AMENDMENT NUMBER ONE
CHANGE IN CONTROL AGREEMENT
WITH
BRUCE VANHORN


WHEREAS, Town Square Bank previously entered into a change in control agreement
with Bruce VanHorn, President and Chief Executive Officer, effective as of March
18, 2017 (the "Agreement"); and


WHEREAS, the parties have determined that certain modifications are necessary
and appropriate.


NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree to amend and restate Section 3(a)(1) of
the Agreement to read in its entirety as follows:



"(1)
pay Executive, or in the event of Executive's subsequent death, Executive's
beneficiary or beneficiaries or estate, as applicable, a cash severance amount
equal to:




(i)
two (2) times Executive's base salary in effect as of the Date of Termination,
and




(ii)
two (2) times the highest rate of bonus (including any retention payments)
earned by Executive from the Bank in any one of the three calendar years
immediately preceding the year in which the termination occurs, plus




(iii)
$90,000, and




(iv)
payable by lump sum within ten (10) business days of the Date of Termination."



In all other respects, the parties hereby ratify and affirm the terms and
conditions of the Agreement.


[signature page to follow]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this amendment to the Agreement as
of May 15, 2018.


TOWN SQUARE BANK




/s/ Thomas L. Burnette                              
Thomas L. Burnette
Chairman of the Board




EXECUTIVE




/s/ Bruce VanHorn                                     
Bruce VanHorn
President and Chief Executive Officer